I concur separately to emphasize my agreement with the majority that summary judgment was properly granted because Davis was not negligent.  That observation is all that is required to affirm the trial court's decision.
To speculate, as the majority does, on the disposition of the appeal under the false assumption that Davis was negligent is unnecessary.  This speculation calls for an application of the doctrine of intervening/superseding cause.  But the Ohio Supreme Court has "repeatedly recognized that the issue of superseding/intervening causation generally presents a factual issue to be decided by the trier of fact."2  Strangely enough, the majority cites that very case (in which the supreme court reversed this court) for the opposite proposition.3  I am not at all certain that the foreseeability, or rather lack thereof, of a specific type of conduct — in this case, the "brake job" — is what is contemplated by the superceding-cause doctrine. It might in fact be foreseeable under circumstances similar to those here that someone would be forced off the road in some manner.  For this reason, where some degree of negligence may be apportioned to a defendant, summary judgment is not proper.4
I concur with the majority that the trial court's decision to grant summary judgment must be affirmed because Davis was not negligent.  My reason for so deciding ends there.
2 See Leibreich v. A.J. Refrigeration, Inc. (1993), 67 Ohio St.3d 266,269, 617 N.E.2d 1068, 1071.  See, also, Cascone v. Herb Kay Co. (1983),6 Ohio St.3d 155, 160, 451 N.E.2d 815, 820; Adams v. Lift-A-Loft Corp.
(Nov. 12, 1999), S.D.Ohio No. C-3-94-170, unreported.
3 See Leibreich, supra.
4 See Murray v. Roc Lakeside, Inc. (Feb. 18, 1999), Cuyahoga App. No. 75091, unreported; Falcoski v. Fisher (Nov. 13, 1997), Cuyahoga App. No. 71828, unreported; Stopar v. Constantine (Jan. 30, 1992), Cuyahoga App. No. 59697, unreported; Smith v. Wood (Mar. 10, 1989), Muskingum App. No. 88-27, unreported; Ascherman v. Ohio Dept. of Transp. (Apr. 22, 1992), Ct. of Cl. No. 90-11228, unreported. *Page 713